Citation Nr: 0716283	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-37 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2003, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2004, the veteran withdrew his request for a 
hearing.  


FINDINGS OF FACT

1. VA audiometric testing in December 2004 revealed level II 
hearing acuity in the right ear and level II hearing acuity 
in the left ear.  

2. VA audiometric testing in December 2005 revealed level I 
hearing acuity in the right ear and level I hearing acuity in 
the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss had not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2003.  The notice included the type of evidence needed 
to substantiate the claim for increase, namely, evidence of a 
worsening of the veteran's hearing loss.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice also included the general provision for 
the effective date of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability).  

To the extent that the VCAA notice did not include the 
criteria for rating the disability at this stage of the 
appeal when the veteran already has notice of the rating 
criteria, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance regarding the degree of disability has not 
prejudiced the veteran's appeal.  Wensch v. Principi, 15 Vet. 
App. 362, 268 (2002) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO afforded the veteran VA rating 
examinations in December 2004 and December 2005. 

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Criteria

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  Under the applicable rating criteria, a 
rating for bilateral lateral hearing loss may range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level in decibels, measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz. 38 C.F.R. § 4.85(a) and (d).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R. 
§ 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Additionally, when the 
puretone threshold 


is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Analysis

VA Audiology Examination in December 2004

On VA audiology examination in December 2004, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 10, 40, 45, and 35 decibels, respectively, with 
average decibel loss rounded to 33.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 5, 25, 
40, and 40 decibels, respectively, with an average decibel 
loss rounded to 28.  Speech recognition or discrimination was 
88 percent in each ear. 

The findings for the right ear yield a numerical designation 
of II under TABLE VI as the average puretone decibel loss of 
33 is in the range of between 0 and 41 and the speech 
discrimination score of 88 percent is the range of between 84 
and 90 percent. 

The findings for the left ear yield a numerical designation 
of II under TABLE VI as the average puretone decibel loss of 
28 is in the range of between 0 and 41 and the speech 
discrimination score of 88 percent is the range of between 84 
and 90 percent. 

Entering the numeral designations of II and II to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100. 

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz was is not 55 
decibels or more, or the puretone threshold was not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86. 


VA Audiology Examination in December 2005

On VA audiology examination in December 2005, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 10, 40, 45, and 35 decibels, respectively, with 
average decibel loss of 33.  Pure tone thresholds in the left 
ear at 1000, 2000, 3000, and 4000 Hertz were 0, 20, 40, and 
30 decibels, respectively, with an average decibel loss of 
23.  Speech recognition or discrimination was 92 percent in 
each ear. 

The findings for the right ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
33 is in the range of between 0 and 41 and the speech 
discrimination score of 92 percent is the range of between 92 
and 100 percent. 

The findings for the left ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
23 is in the range of between 0 and 41 and the speech 
discrimination score of 92 percent is the range of between 92 
and 100 percent. 

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100. 

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz was is not 55 
decibels or more, or the puretone threshold was not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86. 

In a statement in November 2004, the veteran stated that he 
had been issued a hearing aid for each ear and that prior to 
being given hearing aids he had missed key words of speech.  



Nevertheless, the evidence shows that bilateral hearing loss 
is noncompensably disabling under the applicable rating 
criteria.  The assignment of a disability rating for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). 

For the above reasons, the preponderance of the evidence is 
against a compensable rating for bilateral hearing loss, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


